Citation Nr: 1500931	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  05-31 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for spinal meningitis.

2.  Entitlement to service connection for an acquired psychiatric disorder.

3.  Entitlement to service connection for a headache disorder.

4.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran had active military service from August 1990 to February 1994, September 2002 to March 2004, and November 2008 to July 2009, as well as additional periods of active duty for training and inactive duty training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction currently resides at the RO in North Little Rock, Arkansas.

In December 2008, the Veteran presented testimony with respect to the above issues at a Travel Board hearing before a Veterans Law Judge (VLJ), a transcript of which is of record.  After receiving notice that the VLJ who conducted the December 2008 hearing was no longer at the Board, the Veteran requested another hearing before a VLJ.  He was afforded this hearing which was conducted via videoconference before the undersigned VLJ in November 2013.  Additionally, evidence has been associated with the Veteran's claims folder included with a waiver of RO consideration.

The Veteran's claims were remanded by the Board for further development in June 2009 and March 2012.  The matter again is before the Board.

In a July 2014 rating decision, the RO granted entitlement to service connection for a right shoulder disability as well as a left shoulder disability and assigned 30 percent disability ratings for these disabilities effective July 25, 2013.  The RO also confirmed and continued the denial of entitlement to service connection for multi-organ cysts and sleep apnea.  The electronic Veterans Appeals Control and Locator System (VACOLS) indicates that the Veteran filed a notice of disagreement (NOD) with the assigned disability ratings for the right and left shoulder claims as well as the denial of the multi-organ cysts and sleep apnea claims.  As the RO has acknowledged receipt of the NOD, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending at the RO, Manlincon is not applicable in this case. 

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board remanded the Veteran's claims in March 2012 for the Veteran to be afforded VA examinations to determine the following: whether his meningitis residuals underwent an increase in severity during his second period of active service (September 2002 to March 2004) and/or third period of service (November 2008 to July 2009) and if so, is it clearly and unmistakably not due to aggravation of the disorder in these periods of service; whether his diagnosed cognitive and mood impairment and headache disorders underwent an increase in severity in the second or third period of active service and if so, were they clearly and unmistakably not due to aggravation of the disorders in those periods of service; and whether he currently had a hearing loss disability for VA evaluation purposes under 38 C.F.R. § 3.385 and if so, whether it is at least as likely as not related to service.  Furthermore, if it was determined that his meningitis was service-connected, the examiners were to determine whether the Veteran's acquired psychiatric disorder, headaches, and hearing loss were caused or aggravated by the meningitis.

Pursuant to the March 2012 remand, the Veteran was afforded a VA examination for his meningitis and headaches in April 2012.  He reported that he had headaches in service in 2002 when he was hospitalized for bacterial meningitis at Homestead General Hospital in Florida.  He had recurrent headaches in 2003 which required hospitalization as well as the subsequent year.  He further reported that he currently had migraine headaches that occurred at least half of the week; they began over the bifrontal area and radiated to the back.  He used medication for treatment.  After examination of the Veteran, the VA examiner reported that the Veteran's claims folder was not available and that an opinion could not be rendered.  The Veteran's claims folder was then referred to a physician, J.W., M.D., from the Appeals Management Center (AMC) in May 2013.  Dr. J.W. opined that it is less likely than not that the Veteran's meningitis residuals underwent an increase in severity in his second or third period of active service.  J.W.'s rationale was that "the Veteran's residuals from his meningitis have existed since his bout of meningitis and have persisted as documented by thorough neuropsychological examination immediately following his hospitalization and subsequently to the present."  With regard to the Veteran's headaches, J.W. opined that it is less likely than not that the Veteran's headache disorder underwent an increase in severity in the second or third period of active service and that it is undebatable that any increase in meningitis-associated headache disorder severity was not due to aggravation in these two periods of service.  J.W.'s rationale was that "the Veteran developed frequent migraine headaches as a residual of meningitis in 2000, these headaches have persisted unabated to the present."  

The Board finds that the rationales provided by Dr. J.W. with regard to whether the Veteran's meningitis residuals and headaches underwent an increase in severity during his second and third periods of active service are inadequate for evaluation purposes.  Specifically, by only discussing that the Veteran's meningitis residuals and headaches have persisted since his hospitalization in 2000, it is unclear as to why these disabilities did not increase in severity during his second and third periods of active service.  Indeed, it would seem that if the Veteran continued to have meningitis residuals and headaches continually since his hospitalization in 2000, they may have increased in severity.  However, Dr. J.W. did not explain why these disabilities did not increase in severity despite the persistence of symptoms and whether the frequency of the symptoms indicated an increase in severity.  Therefore, the Board finds that the rationales provided by Dr. J.W. are inadequate for evaluation purposes.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence]. 

With respect to the Veteran's acquired psychiatric disorder, the Veteran was provided a VA examination in April 2012.  After examination of the Veteran, the VA examiner diagnosed the Veteran with mood disorder due to a general medical condition, cognitive disorder, not otherwise specified (NOS), social phobia, panic disorder with agoraphobia, rule out dementia due to meningitis, and rule out posttraumatic stress disorder (PTSD).  Although the VA examiner did not render an opinion as to whether the Veteran's diagnosed psychiatric disorders underwent an increase in severity during his second and/or third period of active service, the Veteran's claims folder was forwarded to Dr. J.W. for such an opinion.  Dr. J.W. opined that it is less likely than not that the Veteran's meningitis associated cognitive and mood impairments underwent an increase in severity in his second or third periods of active service, and that it is undebatable that any increase in the Veteran's meningitis associated cognitive and mood impairments was not due to aggravation in these two periods of service.  Dr. J.W.'s rationale was that "the Veteran's residual from his meningitis, including associated cognitive and mood impairments have existed since his bout of meningitis and have persisted as documented by thorough neuropsychological examination immediately following his hospitalization and subsequently to the present."

The Board also finds that the rationale rendered by Dr. J.W. with regard to whether the Veteran's acquired psychiatric disorder underwent an increase in severity during his second and/or third periods of active service is inadequate for evaluation purposes.  Again, by only finding that the Veteran's psychiatric symptoms have persisted since his hospitalization in 2000, it is unclear as to why the Veteran's acquired psychiatric disorder did not undergo an increase in severity during either his second or third periods of active service.  Moreover, Dr. J.W. did not address whether the Veteran's diagnosed social phobia and panic disorder did not undergo an increase in severity during the second or third periods of active service.  In light of the foregoing, the Board finds that an additional clarifying opinion should be obtained as to the Veteran's acquired psychiatric disorder claim.
   
The Veteran was also afforded a VA audiological examination in April 2012.  Pure tone thresholds, in decibels, were as follows for the April 2012 VA audiological examination:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
10
20
20
LEFT
15
25
10
25
25

Pertinently, the VA examiner reported normal hearing in both ears.  The examiner therefore declined to diagnose the Veteran with a bilateral hearing loss disability for VA evaluation purposes.

In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1131 as requiring the existence of a present disability for VA compensation purposes).  To be present as a current disability, there must be evidence of the condition at some time during the appeals period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

In this case, although a bilateral hearing loss disability was not diagnosed during the April 2012 VA audiological examination, the Board observes that the presence of hearing loss was noted on a December 2013 private audiological examination from Cooper Clinic Audiology.  Specifically, pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
40
X
40
LEFT
105
100
95
X
90

The audiological examiner noted hearing loss in the left ear.  In light of the indication of hearing loss, the Board is of the opinion that a clarifying medical opinion would be probative in ascertaining whether the Veteran has a current hearing loss disability for VA evaluation purposes that is related to his military service.  

Additionally, the Board observes that many documents that were once associated with the Veteran's claims folder are currently missing.  These documents include the original January 2005 rating decision, June 2009 Board remand, and March 2012 Board remand.  The Board notes that copies of the rating decision and remands are of record.  However, there is no copy of a November 2002 rating decision, the Veteran's claims for VA benefits, letter notifying the Veteran of VA's duty to notify and assist, the Veteran's notice of disagreement, statement of the case, a hearing before RO personnel dated January 2006, or the Veteran's substantive appeal.  Also, a lay statement from the Veteran's wife received in August 2004 is not of record.  Moreover, there appear to be medical treatment records that were once associated with the claims folder but are now missing from the claims folder.  These include VA treatment records dated from 2000 to 2004 as well as a VA examination report dated June 2009 and private treatment records such as the Homestead Hospital dated from May 2000, MEB evaluation dated January 2003, Dr. K.G. dated September 2003, St. Paul University dated July 2004, and Methodist Medical Center dated from 2001 to 2002.  There was also a USAF Physical Evaluation Board report dated October 2003.  Indeed, a review of the current evidence of record reveals that most documents dated prior to August 2009 which were previously of record are currently no longer associated with the record.  As such, the Board finds that on remand, the AOJ should attempt to rebuild the Veteran's claims folder with the missing documents.  In locating the missing documents, the AOJ should contact the Veteran and provide him the opportunity to submit copies of any documents not currently associated with the claims folder.

Finally, in addition to the missing documents from the claims folder discussed above, there also appear to be EOD and RAD examinations for the Veteran's period of service from September 2002 and March 2004, respectively which were previously of record but are now missing.  As noted in the March 2012 remand, the Veteran contends that headaches, an acquired psychiatric disorder, and bilateral hearing loss manifested as a result of his meningitis which was first diagnosed in May 2000 during a period of INACDUTRA, and either pre-existed the second part of his service and were aggravated during the second or third period of service or, alternatively, should service connection be established for meningitis, that they are secondarily a result of that disorder.  The March 2012 remand also noted that when the Veteran was separated from the Air Force Reserve in 2004, medical findings reviewed by a Medical Review Board noted the presence of headaches and a neuro-psychiatric condition secondary to pre-existing meningitis residuals (implying that those conditions were part in parcel of the residual disability, hence having onset prior to the second period of active service).  In light of these findings, the Board in remanding for medical opinions applied 38 U.S.C. § 1153 (as opposed to that applicable under 38 U.S.C. § 1111 where the complained of condition was not noted on entrance into service).  This statute provides that a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2014).  However, if the Veteran's EOD and RAD from September 2002 and March 2004 cannot be located, application of 38 U.S.C. § 1111 would be appropriate, as VA would have to show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).     

Accordingly, the case is REMANDED for the following action:

1. Take all procedurally appropriate actions to locate all documents and records that were a part of the original claims folder prior to August 2009 or, if necessary, rebuild the original claims file in accordance with the M21-1MR, Parts II and III.  If the original claims file volume(s) are not obtained, all procedurally appropriate actions should be taken to rebuild the claims folder.  Actions should include, but not be limited to, providing specific notice requesting the Veteran to provide any documents in his possession pertaining to his claim on appeal that are not currently in the rebuilt claims file, and providing reasonable assistance, to the extent appropriate, in obtaining documents from any potential sources identified by the Veteran.  Also, secure copies of all pertinent electronic records, to include copies of any administrative decisions, rating decisions, statements of the case, and supplemental statements of the case, and correspondence.

As noted above, the missing documents include:

a. November 2002 rating decision;
b. June 2004 claim form;
c. VCAA notice of July 26, 2004;
d. RO hearing transcript of January 2006'
e. Notice of disagreement
f. Statement of the case
g. Substantive appeal
h. Lay statement of the Veteran's wife dated in August 2004;
i. VA treatment records dating from 2000 to 2004;
j. VA examination report of June 2009;
k. Homestead Hospital records dated from May 2000;
l. MEB evaluation dated January 2003;
m. Records from Dr. Gill dated September 2003;
n. St. Paul University records dated in July 2004;
o. Methodist Medical Center records dated from 2001 to 2002; and
p. USAF Physical Evaluation Board report dated October 2003.

2. Request any of the Veteran's outstanding service treatment records from National Personnel Records Center (NPRC), to include his EOD examination from September 2002 and RAD examination from March 2004.  If efforts to obtain the Veteran's service medical records are unsuccessful through the NPRC, request records from any other appropriate source such as the Veteran's reserve unit and any other appropriate depository.  

3. If the missing volume(s)/documents are not obtained, contact the Veteran and inform him that documents dated prior to August 2009 are missing and ask him to submit copies of any such documents in his possession.

4. Request that the Veteran provide the names and addresses of all medical care providers who treated him for the claims remanded herein and whose records are outstanding.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

5. Take appropriate steps to contact the Veteran and obtain the names and addresses of all VA facilities where he received treatment for the claims remanded herein.  Then, request any outstanding VA treatment records not currently associated with the claims folder, to include VA treatment records dated from 2000.  All attempts to secure this evidence must be documented in the claims folder/Virtual VA and VBMS eFolders.

6. Thereafter, refer the Veteran's claims folder to an appropriate medical professional in the fields of internal medicine, neurology, psychiatry, and audiology to determine the etiology of the Veteran's claimed meningitis, headaches, acquired psychiatric disorder, and bilateral hearing loss.  The examiner should review the Veteran's claims file and note such.

If, and only if, the Veteran's EOD examination from September 2002 is located and it documents pre-existing meningitis, headaches, and an acquired psychiatric disorder, the examiner must provide an opinion as to the following:

a) Whether it is at least as likely as not that the Veteran's meningitis that pre-existed his second period of active service (September 2002 to March 2004) and/or the third period of service (November 2008 to July 2009) was permanently aggravated during the periods of service.    

If so, was any increase clearly and unmistakably (obviously, manifestly or undebatably) due to the natural progress of the disease.

b) Whether it is at least as likely as not that the Veteran's acquired psychiatric disorder that pre-existed his second period of active service (September 2002 to March 2004) and/or the third period of service (November 2008 to July 2009) was permanently aggravated during the periods of service. 

If so, was any increase clearly and unmistakably (obviously, manifestly or undebatably) due to the natural progress of the disease.

c) Whether it is at least as likely as not that the Veteran's headache disorder that pre-existed his second period of active service (September 2002 to March 2004) and/or the third period of service (November 2008 to July 2009) was permanently aggravated during the periods of service. 

If so, was any increase clearly and unmistakably (obviously, manifestly or undebatably) due to the natural progress of the disease.

Note: temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

If the Veteran's EOD examination from September 2002 is not located or the examination report is found but does not note a diagnosis of meningitis, an acquired psychiatric disorder or a headache disorder, the examiner must provide an opinion as to the following:

a) Whether it is clear and unmistakable (obvious or manifest) that the Veteran had meningitis prior to his entry onto his second and/or third periods of active duty.  

If the VA examiner determines that the Veteran's meningitis clearly and unmistakably pre-existed his military service, provide an opinion as to whether it is clear and unmistakable (obvious or manifest) that it was NOT aggravated to a permanent degree in the second and/or third period of his active service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.

b) If a response above is negative, provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's meningitis is etiologically related to those periods of active military service.  

c) Whether there is clear and unmistakable evidence (obvious or manifest) that the Veteran had an acquired psychiatric disorder prior to his second and/or third periods of active duty.  

If the VA examiner determines that the Veteran's acquired psychiatric disorder clearly and unmistakably pre-existed his military service, provide an opinion as to whether it is clear and unmistakable (obvious or manifest) that it was NOT aggravated to a permanent degree in the second and/or third period of his active service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.

d) If a response above is negative, provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's acquired psychiatric disorder is etiologically related to those periods of active military service.

e) Whether it is clear and unmistakable (obvious or manifest) that the Veteran had a headache disorder prior to his second and/or third periods of active duty.  

If the VA examiner determines that the Veteran's headache disorder clearly and unmistakably pre-existed his military service, provide an opinion as to whether it is clear and unmistakable (obvious or manifest) that it was NOT aggravated to a permanent degree in the second and/or third period of his active service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.

f) If a response above is negative, provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's acquired psychiatric disorder is etiologically related to those periods of active service.

Bilateral hearing loss

With regard to the Veteran's bilateral hearing loss, the examiner must provide an opinion as to whether the Veteran currently experiences a hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  If the examiner finds that the Veteran does not have a current hearing loss disability, he/she should reconcile such with the findings of the December 2013 audiological examination from Cooper Clinic Audiology noting hearing loss in the left ear, if possible.  If the Veteran currently has a hearing loss disability, is it at least as likely as not (a probability of 50 percent or greater) related to service, to include the Veteran's credible report of noise exposure.

Should service connection be established for meningitis, the examiner must provide an opinion as to the following:

a) Whether it is at least as likely as not that the Veteran's acquired psychiatric disorder was caused or aggravated by the meningitis.

b) Whether it is at least as likely as not that the Veteran's headache disorder was caused or aggravated by the meningitis.

c) Whether it is at least as likely as not that the Veteran's bilateral hearing loss was caused or aggravated by the meningitis.

The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  If the examiner determines that an examination of the 
Veteran is necessary, an examination should be 
scheduled.  A report should be prepared and 
associated with the Veteran's VA claims folder.

7. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated. If any benefit sought on appeal remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



